DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 11/17/2020.
Claims 1-5 and 13 are amended.
Claim 19 is cancelled.
Claims 20 and 21 are new.
Claims 1-18, 20 and 21 are pending in the current application.
Allowable Subject Matter
Claims 1-18, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not discloses a waler assembly including a floating platform comprised of a series of buoyant float components including an elongate extrusion with an interior wall for interengaging the longitudinal side of the series of float components, said extrusion configured to define a compartment which receives an elongate beam including an inner panel interengaged with the interior wall of extrusion, at least one connector interengaging and fastening together said inner panel of said beam and said interior wall of said extrusion and for interconnecting the beam and the extrusion to the longitudinal side of the series of float components, further including a strengthening plate attached to an outer portion of said extrusion for covering said compartment with said beam accommodated therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617